Citation Nr: 0431618	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for fungus 
infection of the left hand, feet, thighs, toes, and ears, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied the claim for an increased disability 
rating above 30 percent for fungus infection of the left 
hand, feet, thighs, toes, and ears.

In July 2004, the RO denied the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability.  There is no indication that the veteran has 
submitted a notice of disagreement with this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  VA has 
elaborated on this duty to notify by undertaking to inform 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b).  The Court has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims file.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VA provided a notice letter to the veteran in October 2001, 
however, this letter did not pertain to the claim for 
increased rating.

In addition, the most recent VA medical examinations of the 
veteran's skin, performed in May and October 2003, do not 
provide sufficient findings to evaluate the veteran's 
service-connected skin disorder.  While the veteran's appeal 
of the rating for his skin disorder has been pending, VA 
revised the regulations and rating schedule for the 
evaluation of skin disorders.  The revised rating criteria 
were effective on August 30, 2002.  67 Fed. Reg. 49,950 et 
seq. (2002) (codified at 38 C.F.R. § 4.118 (2004)).  The 
Board has also noted the contentions of the veteran's 
representative with regard to the adequacy of these 
examinations.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and his representative with 
notice as required by 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The 
notice should include a request that the 
veteran submit any evidence in his 
possession that is relevant to the skin 
disorder rating claim.

2.  The AMC or RO should schedule the 
veteran for an examination to determine 
the current manifestations of a fungal 
skin disorder.  The veteran's claims file 
should be provided to the examiner for 
review.

The examining physician should note 
whether the veteran's skin disorder is 
manifested by ulceration, extensive 
exfoliation, or crusting.  The examiner 
should indicate whether the skin disorder 
has systemic or nervous manifestations.  
The examiner should state whether the 
skin disorder is exceptionally repugnant.

The examiner should estimate and report 
the percentage of the entire body that is 
affected by the skin disorder, and the 
percentage of the exposed areas of the 
body that is affected by the skin 
disorder.

The examiner should note the existence 
and approximate dates of any inpatient 
treatment the veteran has received for 
his skin disorder.  The examiner should 
indicate whether, and to what extent, the 
veteran's skin disorder affects his 
ability to hold employment and complete 
job-related tasks.

The examiner should note the types of 
medications that have been required for 
the veteran's skin condition over the 
year preceding the examination.  If the 
veteran has contraindications to taking 
corticosteroids or other 
immunosuppressive drugs, the examiner 
should indicate whether his skin 
condition would likely call for such 
medications in the absence of 
contraindications.  Whether or not the 
veteran currently uses medication for his 
skin disorder, the examiner should 
indicate whether the manifestations of 
his skin disorder warrant constant or 
nearly constant use of medication (or 
would warrant such use, in the absence of 
contraindications).

The examiner should also express an 
opinion as to whether the skin disability 
precludes gainful employment.  A 
rationale for the opinions should be 
provided.

3.  Thereafter, the AMC or RO should 
review the claim on appeal.  If the claim 
is not fully granted, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


